RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit Rule 206
                                     File Name: 07a0057p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                     X
                               Plaintiff-Appellant, -
 DEBORAH COLVIN,
                                                      -
                                                      -
                                                      -
                                                          No. 06-3517
           v.
                                                      ,
                                                       >
 JO ANNE B. BARNHART, Commissioner of Social          -
                                                      -
                              Defendant-Appellee. -
 Security,

                                                      -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Cincinnati.
                     No. 04-00441—Susan J. Dlott, District Judge.
                                  Argued: January 24, 2007
                            Decided and Filed: February 8, 2007
            Before: BOGGS, Chief Judge; MERRITT and MOORE, Circuit Judges.
                                     _________________
                                          COUNSEL
ARGUED: Henry D. Acciani, O’CONNOR, ACCIANI & LEVY, Cincinnati, Ohio, for Appellant.
Cynthia A. Freburg, SOCIAL SECURITY ADMINISTRATION, Chicago, Illinois, for Appellee.
ON BRIEF: Henry D. Acciani, O’CONNOR, ACCIANI & LEVY, Cincinnati, Ohio, for Appellant.
Cynthia A. Freburg, SOCIAL SECURITY ADMINISTRATION, Chicago, Illinois, for Appellee.
                                     _________________
                                         OPINION
                                     _________________
        KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant Deborah Colvin (“Colvin”)
filed an application for Disability Insurance Benefits (“DIB”) and Supplemental Security Income
(“SSI”) which was denied, and she now appeals the district court’s decision upholding the denial
of benefits. On appeal, Colvin challenges the decision of the Administrative Law Judge (“ALJ”),
arguing that the ALJ erroneously relied on the vocational expert’s (“VE”) testimony that Colvin
could perform her past relevant work. Because the Commissioner’s decision that Colvin was not
disabled is supported by substantial evidence, we AFFIRM the district court’s judgment.
                                     I. BACKGROUND
        Colvin applied to the Social Security Administration for DIB and SSI on August 7, 2001,
alleging that she became unable to work on April 30, 2001, due to post-traumatic distress, drug

                                               1
No. 06-3517               Colvin v. Barnhart                                                                     Page 2


addiction, chronic iron deficiency, and spurs on her spine.1 Administrative Record (“A.R.”) at 66-
68, 76, 372-74 (App. for DIB, Disability Report, App. for SSI). At the time that she filed her
application she was fifty-two years old. Colvin’s application was denied both initially and upon
reconsideration.
       Colvin began seeing Dr. Lu, a psychiatrist, on an occasional basis starting in 2001.
Treatment notes reflect diagnoses of a mood disorder, anxiety disorder, psychosis, depression, and
cyclothymia.    During their visits, Colvin and Dr. Lu discussed coping with stress, relapse
prevention,2 the role of medication, dealing with weight gain, and coping with the disability benefit
application process. Dr. Lu prescribed, monitored, and adjusted various medications for Colvin.
        In January 2003, Dr. Lu completed a “Medical Assessment Of Ability To Do Work-Related
Activities (Mental)” form (“medical assessment”) on which she rated Colvin’s abilities on a four-
point scale: good, fair, poor, or none. A.R. at 355-56 (Medical Assessment). “Good” was defined
by the form as “[a]bility to function in this area is not limited by mental impairment”; “fair” was
defined as “[a]bility to function in this area is limited but satisfactory”; “poor” was defined as
“[a]bility to function in this area is seriously limited, but not precluded”; and “none” was defined
as “[n]o useful ability to function in this area.” Id. at 355.
         Dr. Lu indicated that Colvin had “good” ability to “[m]aintain personal appearance,” and to
“[u]nderstand, remember, and carry out simple job instructions.” Id. at 356. Colvin was rated as
“fair” in her ability to do the following: “[f]ollow work rules”; “[r]elate to co-workers”; “[d]eal with
the public”; “[i]nteract with supervisors”; “[m]aintain attention and concentration”; “[p]ersist at a
work-like task”; “[u]nderstand, remember and carry out detailed, but not complex job instructions”;
“[b]ehave in an emotionally stable manner”; “[r]elate predictably in social situations”; and
“[d]emonstrate reliability.” Id. at 355-56. Dr. Lu considered Colvin “poor” in her ability to do the
following: “[u]se judgment”; “[d]eal with work stresses”; “[f]unction independently”; and
“[u]nderstand, remember and carry out complex job instructions.” Id.
       At Colvin’s ALJ hearing on May 21, 2003, a VE testified as to Colvin’s ability to perform
her past relevant work as a cutting machine operator. A.R. at 467-75 (Hr’g at 24-32). The ALJ
asked the VE to consider someone of Colvin’s age, education, and past work experience, with the
mental limitations described in the medical assessment. Id. at 467-69. When posing the
hypothetical question, the ALJ read the definitions of good, fair, and poor as stated in the medical
assessment. Id. at 468. In response, the VE testified that the hypothetical person could perform
Colvin’s past relevant work as a cutting machine operator. See id. at 469.
         The VE explained that a “poor” judgment rating would not preclude one from performing
this job because it is a “simple routine repetitive job[], [so] there is limited judg[]ment.” Id. Further,
the VE testified that a “poor” rating in dealing with work stresses would not preclude the
hypothetical person from performing as a cutting machine operator where that person was rated
“fair” in her ability to maintain attention and concentration and persist at a work-like task. Id. at
470. Finally, the VE testified that because there is “not a lot of independent performance required”
in the cutting machine operator job, the “poor” rating for functioning independently would not
preclude the hypothetical person from performing the duties of that job. Id. at 471.



         1
          Colvin’s sole challenge in this court is based on her mental impairments; accordingly, the balance of our
opinion will discuss only facts relevant to her mental impairments.
         2
           Colvin reported using crack cocaine on a regular basis for thirty years, but as of June, 2001 she was diagnosed
as being in full sustained remission. A.R. at 293, 298 (Diagnostic Assessment Form).
No. 06-3517               Colvin v. Barnhart                                                                   Page 3


        The ALJ gave controlling weight to the medical assessment provided by Dr. Lu and also
credited the VE’s testimony. Because the ALJ agreed with the VE that Colvin was able to perform
her past job duties as a cutting machine operator, the ALJ determined that Colvin was not disabled,
and thus, she was not entitled to DIB or SSI.3 A.R. at 18-19 (ALJ Decision at 6-7).
        Colvin appealed to the district court, which adopted the Report and Recommendation of the
Magistrate Judge finding that the ALJ’s decision was supported by substantial evidence. This
appeal, over which we have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, followed.
                                                 II. ANALYSIS
A. Standard of Review
        We “must affirm the Commissioner’s conclusions absent a determination that the
Commissioner has failed to apply the correct legal standards or has made findings of fact
unsupported by substantial evidence in the record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525,
528 (6th Cir. 1997). Substantial evidence is defined as “‘such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.’” Heston v. Comm’r of Soc. Sec., 245 F.3d
528, 534 (6th Cir. 2001) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the
Commissioner’s decision is supported by substantial evidence, we must defer to that decision “‘even
if there is substantial evidence in the record that would have supported an opposite conclusion.’”
Longworth v. Comm’r Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005) (quoting Warner v.
Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)).
B. Legal Framework For Evaluating Disability Claims
        DIB and SSI are available only for those who have a “disability.” 42 U.S.C. § 423(a), (d).
See also 20 C.F.R. § 416.920. “Disability” is defined as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (definition used in the DIB context). See
also 20 C.F.R. § 416.905(a) (same definition used in the SSI context).
        The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are
identical for purposes of this case, and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920
respectively:
         First, plaintiff must demonstrate that she is not currently engaged in “substantial
         gainful activity” at the time she seeks disability benefits. [Abbott v. Sullivan, 905
         F.2d 918, 923 (6th Cir.1990)]. Second, plaintiff must show that she suffers from a
         “severe impairment” in order to warrant a finding of disability. A “severe
         impairment” is one which “significantly limits . . . physical or mental ability to do
         basic work activities.” Id. Third, if plaintiff is not performing substantial gainful
         activity, has a severe impairment that is expected to last for at least twelve months,
         and the impairment meets a listed impairment, plaintiff is presumed to be disabled
         regardless of age, education or work experience. Fourth, if the plaintiff’s impairment
         does not prevent her from doing her past relevant work, plaintiff is not disabled. For


         3
            The ALJ also found that, even if Colvin’s job as a cutting machine operator was not past relevant work, she
could still perform numerous jobs in the regional and national economies. A.R. at 17 (ALJ Decision at 5). Because
Colvin does not dispute that the cutting machine operator job is past relevant work, and because substantial evidence
supports the ALJ’s finding that she could perform this past relevant work, we do not address Colvin’s ability to perform
other jobs in the regional and national economies.
No. 06-3517           Colvin v. Barnhart                                                          Page 4


       the fifth and final step, even if the plaintiff’s impairment does prevent her from doing
       her past relevant work, if other work exists in the national economy that plaintiff can
       perform, plaintiff is not disabled.
Heston, 245 F.3d at 534 (internal citations omitted) (second alteration in original). If the
Commissioner makes a dispositive finding at any point in the five-step process, the review
terminates. 20 C.F.R. § 404.1520(a)(4); 20 C.F.R. § 416.920(a)(4).
C. The ALJ’s Finding That Colvin Was Not Disabled is Supported by Substantial Evidence.
        In the case at bar, the ALJ concluded at step four that Colvin was not “disabled,” based on
the finding that Colvin retained a residual functional capacity that would allow her to perform her
past relevant work as a cutting machine operator. A.R. at 18 (ALJ Decision at 6). On appeal,
Colvin argues that the ALJ’s conclusion (which was based on the VE’s testimony) was not
supported by substantial evidence. Colvin asserts that the VE could not find that Colvin’s ability
in a given area was “poor” and also find that she still had enough functioning in that area to perform
a job requiring that ability. In support of her position, Colvin relies on the Tenth Circuit’s decision
in Cruse v. Dep’t of Health & Human Servs., 49 F.3d 614 (10th Cir. 1995). Essentially, Colvin
argues for a bright-line rule that, where one receives a rating of “poor” in a particular area, a person
is completely precluded from functioning in that area. We decline to adopt such a rule.
       1. The Cruse Decision
       According to Colvin, Cruse supports her argument that the ALJ erred in finding that she was
capable of performing as a cutting machine operator despite her “poor” ratings on the medical
assessment form. Colvin Br. at 14. We disagree.
         At issue in Cruse was a medical assessment form similar to the one used in the case at bar.
Cruse, 49 F.3d at 618. The form in Cruse used the term “fair” to mean “seriously limited but not
precluded,” id.,whereas in the case at bar “poor” is so defined. The Tenth Circuit concluded that
“fair” would normally connote that there was “no disabling impairment,” and that as a result, the
ALJ “misinterpreted . . . Ms. Cruse’s abilities to the extent [the evaluating doctors] described those
abilities as ‘fair.’” Id. Colvin makes much of the following language in Cruse: “The ALJ
apparently considered ‘fair’ as being evidence of ability. As that term is defined on the medical
assessment form, we hold it is evidence of disability.” Id.
        Colvin takes Cruse to stand for the proposition that a finding of “seriously limited but not
precluded” in an area is tantamount to a finding that one is unable to perform in that area. But that
interpretation can not stand. The plain meaning of “seriously limited but not precluded” is that one
is not precluded from performing in that area. It defies logic to assert that a finding of “not
precluded” actually means that one is precluded. Further, the medical assessment form used to
evaluate Colvin’s abilities also contained the “none” option, which is defined as “[n]o useful ability
to function in this area.” J.A. at 355 (Medical Assessment). If Colvin were completely precluded
from functioning in an area, then Dr. Lu had the option of checking the “none” box on the medical
assessment form, rather than checking the “poor” box.
       Instead, we adopt the Eighth Circuit’s interpretation of the Cruse holding set forth in its
decision in Cantrell v. Apfel, 231 F.3d 1104, 1107 (8th Cir. 2000). The claimant in Cantrell made
an argument similar to Colvin’s argument in this case. Id. The Eighth Circuit responded:
       The word “fair” is both a measure of ability and disability. It is on the balance
       between poor ability to function and greater ability to function. A physician’s use
       of the term “fair” does not, on its own, declare that the claimant cannot return to past
No. 06-3517           Colvin v. Barnhart                                                        Page 5


       work. Rather, the term “fair” requires a review of the entire record in order to judge
       whether the balance tips toward functional ability or toward disability.
Id. at 1107-08. We believe that this is a common-sense definition, and because “poor” in the case
at bar has the same definition that “fair” had in Cruse and Cantrell, we apply the interpretation in
Cantrell to the facts of this case.
       2. The VE’s Testimony
        Turning to the VE’s testimony at the hearing, we see no error in how the VE reached his
conclusion that Colvin could perform the duties of a cutting machine operator. He based his
conclusion both on the entire medical assessment compiled by Dr. Lu, and an assessment of the
specific duties necessary to perform as a cutting machine operator. A.R. at 469-71 (Hr’g at 26-28).
The VE determined that the position required limited judgment and minimal independent
performance, and that the areas for which Colvin was rated “fair” compensated for other areas in
which she was rated “poor.” See id. at 469-71.
        Because the VE did not err in making this determination, we, likewise, find no error in the
ALJ’s reliance on the VE’s testimony. See Smith v. Halter, 307 F.3d 377, 378 (6th Cir. 2001) (“A
vocational expert’s testimony concerning the availability of suitable work may constitute substantial
evidence where the testimony is elicited in response to a hypothetical question that accurately sets
forth the plaintiff’s physical and mental impairments.”).
                                       III. CONCLUSION
       Because we conclude that substantial evidence supports the Commissioner’s determination
that Colvin was not disabled in that she could perform the duties of her past relevant work, we
AFFIRM the district court’s judgment upholding the ALJ’s decision.